DETAILED ACTION
This Office action is in response to the amendment filed 5/4/2021.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A system comprising: 
a plurality of processing nodes, wherein each processing node comprises one or more processors and a cache subsystem; 
a memory; and 
a cache directory configured to: 
maintain an entry for each region of memory which has at least one cache line cached in any cache subsystem of the system, wherein a region comprises a plurality of cache lines; 
maintain an aggregate state for each entry of the cache directory; 
track whether regions are shared or private, wherein a shared region has one or more cache lines stored by multiple clusters and a private region has cache lines stored by only a single cluster;
 interpret a first field of a first entry corresponding to a first region as a cluster valid field that indicates which clusters store a cache line of the first region, responsive to detecting a change in status of the first region from private to shared; and 
interpret a first field of the first entry as a central processing unit valid field that indicates which central processing units of a cluster store a cache line of the first region, responsive to determining the first region is private.”

Claims 2-3 and 5-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Independent claim 8 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 9-10 and 12-14 depend upon claim 8, and thus, is allowable for at least the same reasons.
Independent claim 15 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 16-17 and 19-20 depend upon claim 8, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE WEI/Primary Examiner, Art Unit 2139